08/04/2020

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: OP 20-0388
                                        OP 20-0388


 MONTANA REPUBLICAN PARTY,

              Petitioner,                                       ORIGINAL
       v.                                                             ORDER

 RAPHAEL JEFFREY CARLISLE GRAYBILL,
                                                                      FILE
                                                                       AUG 0 4 2020
              Respondent.                                             Bowen Greenwood
                                                                   Clerk: of Supreme Court
                                                                       State of Montana



       Petitioner Montana Republican Party seeks declaratory judgrnent on original
jurisdiction under M. R. App. P. 14(4). Petitioner argues it is entitled to declaratory
judgment because it alleges Respondent Raphael Jeffrey Carlisle Graybill, a candidate for
Montana Attorney General, is ineligible to hold that office and if Graybill appears on the
general election ballot, Petitioner will incur expense and other burdens to defeat an
ineligible candidate.
       Having reviewed the Petition, this Court deerns it appropriate to obtain a sumrnary
response. Therefore, in accordance with M. R. App. P. 14(7),
       IT IS ORDERED that Respondent is granted until the close of business on Monday,
August 10, 2020, to prepare, file, and serve a response(s) to the petition for declaratory
judgrnent on original jurisdiction.
       The Clerk is directed to provide notice of this Order to counsel for Petitioner and to
Graybill personally.
       DATED this 1-{ — day of August, 2020.
                                                  For the Court,


                                                 By
                                                                         ice